DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 15 June 2022 has been entered. Claims 1-23 remain pending in the application. Applicant’s amendments to the specification, drawings, and claims overcome each and every objection and rejection made under 35 U.S.C. 112(b). However, the Applicant’s amendments to independent claims 1, 20, and 21 fail to overcome the rejection made under 35 U.S.C. 103, Ito in view of Arbabi. Applicant added “a micro lens array configured to concentrate light of a wavelength band including a range of at least two partial wavelength bands…” which is shown in figure 26 of Ito (see rejection). 

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. Applicant argues in Remarks, Page 13 that the micro lens filter of Ito transmits infrared light and therefore does not overlap with light on the visible spectrum. However, one can see from the referenced figure (Ito, figure 26) that the filters are filtering both red and green light (both of which are in the visible light spectrum). Applicant also argues that Ito does not show an array of micro lens elements. However, figure 5 shows an array of pixels (having micro lenses) extending into all directions, creating an array.

Claim Objections
Claims 8 and 21 are objected to because of the following informalities:  
Claim 8: “ The image sensor of claim 6, the processor…” in lines 1-3 should be “The image sensor of claim 6, wherein the processor…” for further clarity;
Claim 21: “a plurality of the color wavelength band corresponding to the plurality of thin lens element” in lines 6-7 should be “a plurality of the color wavelength bands corresponding to the plurality of thin lens elements” for further clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 20210366964 A1) in view of Arbabi et al. (USPGPub 20170034500 A1).
Regarding claim 1, Ito teaches an image sensor comprising: a plurality of scatterers (110) configured to concentrate light of a partial wavelength band among light incident on the image sensor (see figure 26, pillars 110 (i.e. scatterers); ¶284, the pillar array configured by the pillars 110 can function as a particular wavelength absorption filter that selectively absorbs light having a particular wavelength, by changing the diameter of each pillar 110 and the pitch between the pillars 110; and ¶285, In view of the above, in the seventh embodiment, as in a CMOS image sensor 10-7 exemplified in FIG. 26, pillars 110R are disposed in the unit pixel 50R that receives light having a wavelength component of red (R), pillars 110G are disposed in the unit pixel 50G that receives light having a wavelength component of green (G), and pillars 110B are disposed in the unit pixel 50B that receives light having a wavelength component of blue (B)); a micro lens array (108 on 107R/107G) configured to concentrate light of a wavelength band including a range of at least two partial wavelength bands (red and green) among a plurality of partial wavelength bands corresponding to the plurality of scatterers (see figure 26, the far right microlens structure that passes the wavelength band of both red and green; ¶278, the case where the color filter 107IR having the structure in which two color filters 107R and 107B are stacked is used as a color filter that selectively transmits IR light has been exemplified. However, the color filter is not limited to such a configuration; and ¶279, in figure 25, a plurality of pillars 610 constituting a pillar array configured to selectively transmit IR light, in other words, capable of broadly absorbing light in a visible light region as a whole, may be provided on the insulator film 105 instead of the color filter 107IR having the structure in which two color filters 107R and 107B are stacked); and a sensing element (101) configured to sense light passing through the plurality of scatterers (110) and the micro lens array (108 on 107R/107G) (see figure 26, semiconductor region 101; and ¶238, the photodiode PD formed from the N-type semiconductor region 101), wherein the micro lens array (108 on 107R/107G) comprises a plurality of microlens elements (108) arranged along an array plane (see figure 26, microlenses 108; and see figure 5, a pixel array 60). However, Ito fails to explicitly teach a plurality of thin lens elements, each of the plurality of thin lens elements comprising a plurality of scatterers.
	Arbabi teaches a plurality of thin lens elements (120a-120c), each of the plurality of thin lens elements (120a-120c) comprising a plurality of scatterers (122a-122c) (see figure 1, showing thin lens elements with scatterers; and ¶57, At least two from among the thin lenses 120a, 120b, and 120c may be configured to concentrate pieces of light having different wavelength components among the incident light on the light sensing layer 130).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teachings of Arbabi to further include a thin lens element because combining the components from Ito, the lens 108 and the scatterers 110, would allow for a smaller overall package and would also increase the amount of light detected since said light would not have to travel through as many components, allowing for a device easy to integrate into other systems, as well as a device capable of creating higher quality images. Hereinafter, the examiner is replacing the separate micro lens and scattering elements of Ito with the thin lens element from Arbabi for all dependent claims. 
Regarding claim 2, Ito as modified by Arbabi teaches the image sensor of claim 1, wherein at least two among the plurality of thin lens elements (Arbabi, 120a-120c) are configured to concentrate light in different wavelength bands (Arbabi, see figure 1, showing thin lens elements with scatterers; and ¶57, At least two from among the thin lenses 120a, 120b, and 120c may be configured to concentrate pieces of light having different wavelength components among the incident light on the light sensing layer 130).
Regarding claim 3, Ito as modified by Arbabi teaches the image sensor of claim 1, wherein a first one among the plurality of thin lens elements (Arbabi, 120a-120c) is configured to concentrate light in a first wavelength band (Arbabi, λ1) corresponding to a first color (Arbabi, see figure 1, thin lenses 120a-120c configured to concentrate light onto a sensing region, see ¶57), a second one among the plurality of thin lens elements (Arbabi, 120a-120c) is configured to concentrate light in a second wavelength band (Arbabi, λ2) corresponding to a second color different from the first color (Arbabi, see figure 1, thin lenses 120a-120c configured to concentrate light onto a sensing region, see ¶57), and a third one among the plurality of thin lens elements (Arbabi, 120a-120c) is configured to concentrate light in a third wavelength band (Arbabi, λ3) corresponding to a third color different from the first color (Arbabi, λ1) and the second color (Arbabi, λ2) (Arbabi, see figure 1, thin lenses 120a-120c configured to concentrate light onto a sensing region, see ¶57) (Ito, see figure 26-29, pillars 110 (i.e. scatterers) configured to pass light of certain colors to the photodiode; and ¶285, In view of the above, in the seventh embodiment, as in a CMOS image sensor 10-7 exemplified in FIG. 26, pillars 110R are disposed in the unit pixel 50R that receives light having a wavelength component of red (R), pillars 110G are disposed in the unit pixel 50G that receives light having a wavelength component of green (G), and pillars 110B are disposed in the unit pixel 50B that receives light having a wavelength component of blue (B)).
Regarding claim 4, Ito as modified by Arbabi teaches the image sensor of claim 3, wherein the micro lens array (Ito, 108 on 107R/107G) is further configured to concentrate the light of the wavelength band including a range comprising the first wavelength band, the second wavelength band and the third wavelength band (Ito, ¶279, a plurality of pillars 610 constituting a pillar array configured to selectively transmit IR light, in other words, capable of broadly absorbing light in a visible light region as a whole, may be provided on the insulator film 105 instead of the color filter 107IR having the structure in which two color filters 107R and 107B are stacked).
Regarding claim 5, Ito as modified by Arbabi teaches the image sensor of claim 1, wherein the plurality of thin lens elements (Arbabi 120a-120c) and the micro lens array (Ito, 108 on 107R/107G, see figure 26) are disposed to form a focal point on a plane of a sensing array in which the sensing element (Arbabi, 130a-130c) is arranged (Arbabi, see figure 1, the light paths from each wavelength converging onto light-sensing cells 130a-130c; and ¶211, the radius of curvature of each on-chip lens 108 is set such that the incident light is concentrated at substantially the center of a light incident surface of the photodiode PD).
Regarding claim 9, Ito as modified by Arbabi teaches the image sensor of claim 1, wherein each of the plurality of scatterers (Arbabi, 122a-122c) is further configured to change a path of light incident on a respective one of the plurality of scatterers by delaying a phase of the light incident on the respective one of the plurality of scatterers (Arbabi, ¶55, The term ‘thin-lens’ refers to an optical device that changes a path of light by a difference in phase delays caused by the scatterers 122a, 122b, and 122c included in the thin-lenses, unlike related art optical lens).
Regarding claim 10, Ito as modified by Arbabi teaches the image sensor of claim 1, wherein the plurality of scatterers (Arbabi 122a-122c | Ito 110) is further configured to concentrate the light of the partial wavelength band (Arbabi, see figure 1, showing thin lens elements with scatterers; and ¶57, At least two from among the thin lenses 120a, 120b, and 120c may be configured to concentrate pieces of light having different wavelength components among the incident light on the light sensing layer 130), based on shapes and an arrangement of the plurality of scatterers and an interval between the plurality of scatterers (Ito, see figures 27-29, the different shapes of the pillars 110R, 110G and 110B) (Arbabi, ¶15 and ¶59-¶63).
Regarding claim 11, Ito as modified by Arbabi teaches the image sensor of claim 1, further comprising a transparent substrate (Ito 104/105 | Arbabi 110) interposed between the sensing element (Ito 101 | Arbabi 133a-133c) and the micro lens array (Ito 108 on 107R/107G) and between the sensing element (Ito 101 | Arbabi 133a-133c) and the plurality of thin lens elements (Arbabi 120a-120c) (Ito, see figure 26, anti-reflection film 104 and insulator film 105 combined create the transparent substrate, and Arbabi teaching the thin lens elements in figure 1 and transparent substrate 110).
Regarding claim 12, Ito as modified by Arbabi teaches the image sensor of claim 11, wherein the transparent substrate (Ito 104/105 | Arbabi 110) comprises a block unit (Ito 106) configured to block light passing through a first one among the plurality of thin lens elements (Arbabi, 120a-120c) from being incident on a sensing region (Ito PD | Arbabi 130a-130c) covered by a second one among the plurality of thin lens elements (Ito, see figure 26, shielding film 106; and ¶207, On the insulator film 105 between the unit pixels 50, a shielding film 106 that reduces leakage of light, having obliquely entered a unit pixel 50, into a photodiode PD in another unit pixel).
Regarding claim 13, Ito as modified by Arbabi teaches the image sensor of claim 12, wherein the block unit (Ito 106) is disposed along a portion of an outer boundary of the sensing region (Ito, see figure 26, shielding film 106).
Regarding claim 14, Ito as modified by Arbabi teaches the image sensor of claim 11, wherein the transparent substrate (Ito 104/105 | Arbabi 110) is configured to space apart the plurality of thin lens elements and the micro lens array (Ito 108 of 107R/107G) from the sensing element by a focal length (Arbabi, see figure 1, substrate 110 separating the scatterers from the sensors), and the micro lens array (Ito 108 of 107R/107G) is disposed on a surface of the transparent substrate (Ito, see figure 26, combination of anti-reflection film 104 and insulator layer 105; because the thin lens elements of Arbabi and the micro lens elements of Ito both concentrate light onto a sensing region, then any layers between (i.e. the transparent substrate) would be a certain size to ensure and optimize the concentration of light onto the sensing regions).
Regarding claim 15, Ito as modified by Arbabi teaches the image sensor of claim 11, wherein the plurality of scatterers (Ito 110 | Arbabi 122a-122c) is disposed on a surface of the transparent substrate (Ito 104/105 | Arbabi 110) (Arbabi, see figure 1, scatterers 122a-122c connected disposed on a surface of the substrate 110; and Ito, see figure 26, pillars arranged on the surface of anti-reflection film 104).
Regarding claim 19, Ito as modified by Arbabi teaches the image sensor of claim 1, wherein the image sensor is implemented as a mobile terminal (Ito, ¶509, the technology according to the present disclosure may be implemented as devices mounted on any kind of mobile bodies, including automobiles, electric vehicles, hybrid electric vehicles, motorcycles, bicycles, personal mobilities, airplanes, drones, ships, and robots).
Regarding claim 20, Ito teaches an image sensing method performed by an image sensor, the image sensing method comprising: concentrating, by a plurality of scatterers (110), light of a partial wavelength band among light incident on the image sensor (see figure 26, pillars 110 (i.e. scatterers); ¶284, the pillar array configured by the pillars 110 can function as a particular wavelength absorption filter that selectively absorbs light having a particular wavelength, by changing the diameter of each pillar 110 and the pitch between the pillars 110; and ¶285, In view of the above, in the seventh embodiment, as in a CMOS image sensor 10-7 exemplified in FIG. 26, pillars 110R are disposed in the unit pixel 50R that receives light having a wavelength component of red (R), pillars 110G are disposed in the unit pixel 50G that receives light having a wavelength component of green (G), and pillars 110B are disposed in the unit pixel 50B that receives light having a wavelength component of blue (B)); concentrating, by a micro lens array (108 on 107R/107G), light of a wavelength band including a range of at least two partial wavelength bands among a plurality of partial wavelength bands corresponding to the plurality of scatterers (110) (see figure 26, the far right microlens structure that passes the wavelength band of both red and green; ¶278, the case where the color filter 107IR having the structure in which two color filters 107R and 107B are stacked is used as a color filter that selectively transmits IR light has been exemplified. However, the color filter is not limited to such a configuration; and ¶279, a plurality of pillars 610 constituting a pillar array configured to selectively transmit IR light, in other words, capable of broadly absorbing light in a visible light region as a whole, may be provided on the insulator film 105 instead of the color filter 107IR having the structure in which two color filters 107R and 107B are stacked); and sensing, by a sensing element (101), light passing through the plurality of scatterers (110) and the micro lens array (see figure 26, semiconductor region 101; and ¶238, the photodiode PD formed from the N-type semiconductor region 101) wherein the micro lens array (108 on 107R/107G) comprises a plurality of microlens elements (108) arranged along an array plane (see figure 26, microlenses 108; and see figure 5, pixel array 60). However, Ito fails to explicitly teach a plurality of thin lens elements, each of the plurality of thin lens elements comprising a plurality of scatterers.
	However, Arbabi teaches a plurality of thin lens elements (120a-120c), each of the plurality of thin lens elements (120a-120c) comprising a plurality of scatterers (122a-122c) (see figure 1, showing thin lens elements with scatterers; and ¶57, At least two from among the thin lenses 120a, 120b, and 120c may be configured to concentrate pieces of light having different wavelength components among the incident light on the light sensing layer 130).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teachings of Arbabi to further include a thin lens element because combining the components from Ito, the lens 108 and the scatterers 110, would allow for a smaller overall package and would also increase the amount of light detected since said light would not have to travel through as many components, allowing for a device easy to integrate into other systems, as well as a device capable of creating higher quality images. Hereinafter, the examiner is replacing the separate micro lens and scattering elements of Ito with the thin lens element from Arbabi for all dependent claims.
Regarding claim 21, Ito teaches an image sensor comprising: a plurality of scatterers (110) configured to concentrate light of a color wavelength band among light incident on the image sensor (see figure 26, pillars 110 (i.e. scatterers); ¶284, the pillar array configured by the pillars 110 can function as a particular wavelength absorption filter that selectively absorbs light having a particular wavelength, by changing the diameter of each pillar 110 and the pitch between the pillars 110; and ¶285, In view of the above, in the seventh embodiment, as in a CMOS image sensor 10-7 exemplified in FIG. 26, pillars 110R are disposed in the unit pixel 50R that receives light having a wavelength component of red (R), pillars 110G are disposed in the unit pixel 50G that receives light having a wavelength component of green (G), and pillars 110B are disposed in the unit pixel 50B that receives light having a wavelength component of blue (B)); monochrome lens elements (108 on 107R/107G) configured to concentrate light of a monochrome wavelength band including a range of at least two partial wavelength bands among a plurality of the color wavelength band corresponding to the plurality of scatterers (110) (see figure 26, the far right microlens structure that passes the wavelength band of both red and green; ¶278, the case where the color filter 107IR having the structure in which two color filters 107R and 107B are stacked is used as a color filter that selectively transmits IR light has been exemplified. However, the color filter is not limited to such a configuration; and ¶279, a plurality of pillars 610 constituting a pillar array configured to selectively transmit IR light, in other words, capable of broadly absorbing light in a visible light region as a whole, may be provided on the insulator film 105 instead of the color filter 107IR having the structure in which two color filters 107R and 107B are stacked); and a sensing element (101) configured to sense light passing through the plurality of scatterers (110) and the monochrome lens elements (108 on 107R/107G). However, Ito fails to explicitly teach a plurality of thin lens elements, each of the plurality of thin lens elements comprising a plurality of scatterers.
	However, Arbabi teaches a plurality of thin lens elements (120a-120c), each of the plurality of thin lens elements (120a-120c) comprising a plurality of scatterers (122a-122c) (see figure 1, showing thin lens elements with scatterers; and ¶57, At least two from among the thin lenses 120a, 120b, and 120c may be configured to concentrate pieces of light having different wavelength components among the incident light on the light sensing layer 130).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teachings of Arbabi to further include a thin lens element because combining the components from Ito, the lens 108 and the scatterers 110, would allow for a smaller overall package and would also increase the amount of light detected since said light would not have to travel through as many components, allowing for a device easy to integrate into other systems, as well as a device capable of creating higher quality images. Hereinafter, the examiner is replacing the separate micro lens and scattering elements of Ito with the thin lens element from Arbabi for all dependent claims.
Regarding claim 22, Ito as modified by Arbabi teaches the image sensor of claim 21, wherein the monochrome lens elements (Ito 108 on 107R/107G) comprise a micro lens array (Ito 108) configured to concentrate the light of the monochrome wavelength band (Ito, see figure 26, the far right microlens structure that passes the wavelength band of both red and green (i.e. monochrome band)).
Regarding claim 23, Ito as modified by Arbabi teaches the image sensor of claim 21, wherein the monochrome lens elements comprise at least one thin lens element (Arbabi 120a-120c | Ito, 610 scatterers with lens 108 in figure 25) configured to concentrate the light of the monochrome wavelength band (Ito, see figures 25 and 26, each one of the lens elements passes a monochrome wavelength band of red and green, and each one can use a scattering element 610 as shown in figure 25; also, the combination of micro lens 108 and scattering elements 610 of Ito can be combined and shaped so that they are able to both concentrate and filter light in a similar manner as shown with the thin lens elements 120a-120c of Arbabi).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 202103669644 A1) in view of Arbabi et al. (USPGPub 20170034500 A1) as applied to claim 1 above, and further in view of Venkataraman et al. USPGPub 20110080487 A1).
Regarding claim 6, Ito as modified by Arbabi teaches the image sensor of claim 1, further comprising a processor (Ito 10) configured to: obtain chrominance information from a sensing region covered by the plurality of thin lens elements (Arbabi 120a-120c) in a sensing array in which the sensing element is arranged (Arbabi, see thin lens elements in figure 1; and Ito, ¶459, In the above-mentioned embodiments, the CMOS image sensor 10 capable of acquiring a color image, which includes the color filter 107 in at least the effective pixel region, has been exemplified). However, the combination fails to explicitly teach a processor configured to obtain luminance information from a sensing region covered by the micro lens array.
	Venkataraman teaches a processor (420) configured to obtain both luminance information and chrominance information from a sensing region covered by the micro lens array (¶156, Each microlens samples a finite extent of the sensor irradiance light field; ¶166, In one embodiment, near-IR imagers are used to determine relative luminance differences compared to a visible spectra imager; for more details see ¶166-¶169; and from chrominance, ¶112, To provide dynamic range in the camera array, it is advantageous to provide several imagers of the same filter type (chroma or luma), for more details see ¶114). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito and Arbabi to incorporate the teachings of Venkataraman to further include the processing of both luminance and chrominance information because edge information about the scene may be improved to construct edge-preserving images that can be used effectively in the super-resolution process. The advantage of using near-IR imagers is apparent from equation (2) where any improvement in the estimate for the noise (i.e., n) leads to a better estimate of the original HR scene (Venkataraman, ¶166). 
Regarding claim 7, Ito as modified by Arbabi and Venkataraman teaches the image sensor of claim 6, wherein the processor (Venkataraman 420) is further configured to obtain an image, based on the chrominance information (Ito, ¶459, In the above-mentioned embodiments, the CMOS image sensor 10 capable of acquiring a color image, which includes the color filter 107 in at least the effective pixel region, has been exemplified. The basic image sensor is not limited to an image sensor that acquires color images. For example, an image sensor that generates monochrome pixel signals for the purpose of ranging and sensing can be intended. In view of the above, in the twenty-first embodiment, a case based on an image sensor that generates monochrome pixel signals is taken as an example) and the luminance information (Venkataraman, see ¶166-¶169, which discuss the capture of high-resolution images using luminance information and chrominance information).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 202103669644 A1) in view of Arbabi et al. (USPGPub 20170034500 A1) and Venkataraman et al. USPGPub 20110080487 A1) as applied to claim 6 above, and further in view of Duparré et al. (Thin compound-eye camera).
Regarding claim 8, Ito as modified by Arbabi and Venkataraman teaches the image sensor of claim 6, comprising a processor (Ito, a processor would be necessary in order to obtain an image based on the data captured from the lens array consisting of a plurality of color filters; and Venkataraman 420). However, the combination fails to explicitly teach a processor further configured to obtain a compound eye vision (CEV) image, based on light that is sensed by the sensing element through the plurality of micro lens elements; and obtain the luminance information, based on the obtained CEV image.
	Duparré teaches a processor further configured to obtain a compound eye vision (CEV) image, based on light that is sensed by the sensing element through the plurality of micro lens elements (see figure 1; and ¶4 of the introduction, A planar compound-eye imaging system consists of a microlens array positioned on a spacing structure, preferably with optical isolation of the channels, and an optoelectronic detector array of different pitch in the microlenses’ focal plane, providing different viewing directions for the optical channels); and obtain the luminance information, based on the obtained CEV image (¶1 of number 3; We designed and fabricated ultrathin objectives customized to the geometrical parameters of an available large-pitch CMOS sensor for low cost, fast, and robust vision, even under extreme illumination conditions… in general, relevant visual information, such as object contours, is represented by the changes in intensity (spatial gradients) rather than by absolute intensity values. The contrast sensitivity of the used CMOS sensor array is 2%, its edge orientation precision is ±3°, and it has an illumination dynamic range of 120 dB. Reducing the image information to significant changes in intensity considerably lessens the computational burden for subsequent processing steps).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito, Arbabi, and Venkataraman to incorporate the teachings of Duparré to further include compound-eye vision because it allows the manufacturer to develop a low-cost imaging system with a minimum length, 9 a high degree of integration with the optoelectronics, and a maximum resolution (Duparré, ¶3 of the introduction).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 202103669644 A1) in view of Arbabi et al. (USPGPub 20170034500 A1) as applied to claims 1 and 15 above, and further in view of Yamada et al. (U.S. Patent No. 8094394).
Regarding claim 16, Ito as modified by Arbabi teaches the image sensor of claim 15, wherein a portion of the plurality of scatterers (Arbabi 122a-122c) protrudes outward from the transparent substrate (Arbabi 110) (Arbabi, see figure 1, scatterers 122a-122c disposed on a surface of the substrate 110). However, the combination fails to explicitly teach wherein another portion of the plurality of scatterers is disposed in the transparent substrate.
	Yamada teaches wherein another portion of the plurality of scatterers (702) is disposed in the transparent substrate (703) (see figure 7, structure groups 702 (i.e. scatterers) located within the substrate 703 (i.e. transparent substrate) and structure groups 704 located on top of substrate 703).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito and Arbabi to incorporate the teachings of Yamada to further include a portion of scatterers disposed in the substrate because this fact means that the thin lens optical filter of the present embodiment includes a function as a bandpass filter allows the passage of wavelengths between the aforementioned two minimal wavelengths (Yamada, col. 20, lines 5-8). For further details, see entirety of description of the sixth embodiment. 
Regarding claim 17, Ito as modified by Arbabi teaches the image sensor of claim 1 comprising a plurality of scatterers (Ito, see figure 26, pillars 110 (i.e. scatterers); and Arbabi, see Arbabi, see figure 1, scatterers 122a-122c disposed on a surface of the substrate 110). However, the combination fails to teach the image sensor of claim 1, wherein a portion of the plurality of scatterers is disposed to face another portion of the plurality of scatterers, based on a virtual surface parallel to a plane on which the sensing element is disposed.
Yamada teaches wherein a portion of the plurality of scatterers (702) is disposed to face another portion of the plurality of scatterers (704), based on a virtual surface parallel to a plane on which the sensing element is disposed (see figure 7, structure groups 702 and 704 facing one another).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito and Arbabi to incorporate the teachings of Yamada to further include a portion of scatterers facing one another because this fact means that the thin lens optical filter of the present embodiment includes a function as a bandpass filter allows the passage of wavelengths between the aforementioned two minimal wavelengths (Yamada, col. 20, lines 5-8). For further details, see entirety of description of the sixth embodiment.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 20210366964 A1) in view of Arbabi et al. (USPGPub 20170034500 A1) as applied to claim 1 above, and further in view of Sakoh et al. (USPGPub 20050029433 A1).
Regarding claim 18, Ito as modified by Arbabi teaches a plurality of thin lens elements (Arbabi, 120a-120b). However, the combination fails to explicitly teach the image sensor of claim 1, further comprising additional lens elements configured to concentrate the light incident on the image sensor to the plurality of thin lens elements, the additional lens elements being spaced apart from the plurality of thin lens elements.
	Sakoh teaches additional lens elements (lens elements 7) configured to concentrate the light incident on an image sensor to a plurality of lens elements (lens elements 3), the additional lens elements being spaced apart from the plurality of lens elements (see figure 1, lens elements 7 stacked on top of lens elements 3 and spaced apart). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito and Arbabi to incorporate the teachings of Sakoh to further include stacked lens elements because using two lenses further focuses light to a specific sensor reducing loss of light by ensuring more light enters the specific photosensor providing for improved photosensitivity of the sensor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/SEUNG C SOHN/Primary Examiner, Art Unit 2878